—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered November 5, 1993, convicting defendant, after a jury trial, of one count of robbery in the first degree and three counts of robbery in the second degree, and sentencing him to concurrent terms of 6 to 18 years on the first-degree robbery conviction and 5 to 15 years for each of the second-degree robbery convictions, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility and reliability of identification testimony, including out-of-court identifications, were properly presented to the jury and we see no reason to disturb its determinations. There was ample corroboration of accomplice testimony (CPL 60.22).
Counsel’s decision, after consultation with defendant, to forgo the affirmative defense to robbery in the first degree and rely entirely on a defense of complete denial of guilt was an appropriate trial tactic (see, People v Lane, 60 NY2d 748, 750), which did not render counsel’s assistance ineffective. Since “defendant may not raise for the first time on appeal a defense which he consciously and affirmatively chose not to present at trial” (People v Miranda, 243 AD2d 287), we have no occasion to consider defendant’s alternative argument that the evidence established the affirmative defense (see also, People v Noble, 86 NY2d 814; cf., People v Lyde, 98 AD2d 650, lv denied 61 NY2d 910).
*285Defendant’s requests for relief concerning an additional indictment on which he pleaded guilty are academic in view of our disposition of this appeal.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.